DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 and 9 in the reply filed on 7/1/2022 is acknowledged.  
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article and method, there being no allowable generic or linking claim. Restriction is FINAL.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/2/2021 has been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 17/605,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/605,967 teaches all of the limitations of claims 1 and 2 of the instant application including a component for a plasma processing apparatus, comprising: a substrate containing a first element, the first element being a metal element or a semimetal (metalloid) element; and a film located on the substrate, the film containing yttrium oxide (a rare earth element oxide) as a main constituent, further comprising: an amorphous section (portion) between the substrate and the film, the amorphous section containing the first element, yttrium, and oxygen, wherein in the amorphous section yttrium has the highest mass ratio. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/026818A1 hereinafter referenced as the US equivalent Hino et al (US 20200165715 A1).
Regarding claims 1-4 and 9, Hino discloses a semiconductor manufacturing apparatus (as in claim 9) with a component comprising an alumina substrate (base material containing a first element which is a metal or metalloid - Al) and a 20 µm thick yttrium oxide film on the substrate [0058] (film containing a rare earth element oxide as a major constituent).  
Hino does not expressly teach an amorphous portion which contains the first element and at least one of oxygen or fluorine formed between the base material and the film.
However, Hino teaches the same materials of an alumina substrate and a yttrium oxide film as claimed and a significantly similar process of film formation as disclosed of repeated plasma sputtering and initial oxidation time of 30 sec [0042-0043].  Since the disclosure identifies an oxidation time of 3 min or shorter results in a same 1 nm or more and 9 nm or less thick amorphous layer, it is expected that the same 1 nm or more and 9 nm or less thick (as in claim 4) amorphous layer which contains a rare earth element (yttrium) in a predominant amount (as in claim 2) along with aluminum and oxygen is formed between the base material and the film resulting in an amorphous layer with a thickness from .00005 to .00045 times the film thickness overlapping the claimed range of greater than or equal to 0.0001 times and less than or equal to 0.0008 times a thickness of the film (as in claim 3).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous layer thickness overlapping the instant claimed thickness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0382888 A1).
Regarding claims 1 and 9, Wu teaches a rare earth oxide coating on the surface of an article (abstract).  The article is a chamber component of a process chamber with a plasma-resistant coating [0053].  Wu teaches the article may be a metal such as aluminum or a ceramic material such as alumina [0046]. Wu teaches the layers of the coating may comprise amorphous  interruption layers between layers of yttrium oxide [0042].  Wu teaches the amorphous interruption layers may comprise metal oxide layer selected from the group consisting of rare-earth metal-containing oxides, zirconium oxide,  aluminum oxide and mixtures thereof [0072]. Although not expressly taught in an example, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an article with an aluminum or alumina substrate surface and to choose an amorphous layer comprising a rare earth oxide and aluminum oxide as at least the first interruption layer chosen from a limited number of explicitly available materials between layers of yttrium oxide.  The resulting structure would comprise an aluminum or alumina article with a base material containing Al (a first metal element), an amorphous layer with a rare earth oxide and aluminum oxide (amorphous portion containing the first element, a rare earth element and oxygen) with an yttrium oxide layer on the amorphous layer. 
Regarding claim 2, Wu teaches the amorphous layer may comprise for example ErAlO3, GdAlO3, NdAlO3, which are predominantly rare earth elements in a mass ratio.
Regarding claim 3, Wu teaches a ratio of the rare-earth oxide layer thickness to the interruption layer thickness may be about 5000: 1 or about 2500:1 which results in an amorphous layer thickness that is .0002 or .0004 times that of the rare earth oxide film [0068].
Regarding claim 4, the interruption layer may have a thickness range of 3 to 50 angstroms or 0.3 to 5 nm [0067] overlapping the instant claimed range of 1 nm or more and 9 nm or less.
Although the thickness range of the amorphous layer taught by Wu is not exactly the same as the claimed thickness range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness in the range taught by Wu and overlapping the claimed range of 1 nm or more and 9 nm or less.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US 2018/0087144) discloses an Al or alumina article [0014] which is a chamber component for a processing chamber [0012] with a first amorphous coating which may be YAG or EAG and a second layer that may be Er2O3 [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784